Community Customs Code - Customs 2013 programme (debate)
The next item is the joint debate on the reports:
by Mrs Fourtou, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a regulation of the European Parliament and of the Council laying down the Community Customs Code (Modernized Customs Code) C6-0419/2005, and
by Mrs Fourtou, on behalf of the Committee on the Internal Market and Consumer Protection, on the proposal for a decision of the European Parliament and of the Council establishing an action programme for customs in the Community (Customs 2013) C6-0158/2006.
Member of the Commission. Mr President, first of all I would like to thank the Committee on the Internal Market and Consumer Protection as well as the other committees involved, and in particular Mrs Fourtou as rapporteur for the reports to be discussed tonight.
The modernisation of the European customs environment is an essential contribution to attaining the objectives of the Lisbon Strategy. It is a must if we want the European Union to remain an attractive place to do business and maintain the external competitiveness of EU companies. In this context, it is crucial to deepen the single market by making the EU a fully-integrated customs territory.
This reform is also critical if we want to live up to the challenges of globalisation and reinforce the role of customs in protecting our citizens and companies from security and safety hazards such as counterfeiting, dangerous goods or the devices of international terrorism.
The modernised Community Customs Code will provide the legal framework for the development of a simple and paperless environment for customs and trade based on the best use of information and communication technology.
The present Community Customs Code was adapted in 1992. Since then, it has undergone only limited changes. This means that the Code has not kept pace with the radical changes to the environment in which customs and traders operate, particularly in respect of the rapid and irreversible adoption of electronic data exchange. The Customs Code has to be adapted to fit the electronic environment. In addition, it is commonly held by customs authorities and traders alike that current customs procedure and processes are unnecessarily complicated. They also do not reflect the changing focus of customs work, moving from the collection of declining customs duties towards the application of non-tariff measures. This includes, in particular, security and safety measures, the fight against counterfeiting, money laundering and drugs and the application of sanitary, health and consumer protection measures.
With your support, the proposal for a modernised Customs Code on the table tonight, together with the proposals on the Council table and e-customs, will make customs work better, faster and more cheaply.
Let me once again and now more specifically turn to Mrs Fourtou and the Committee on the Internal Market for their detailed and most valuable assessment of the Commission's proposal for a modernised Customs Code. I know there is unanimous support in the Committee on the Internal Market for the rapporteur's recommendations. Progress in the Council is complementing your work. I am pleased to report that on 4 December the Competitiveness Council showed a keen interest in the key elements of the reform. Ministers gave strong support to the Commission's proposals on the single window, on centralised clearance and on customs agents, while inviting the Commission to pursue the work to implement these in an acceptable manner for all Member States.
I would like to thank Parliament for its constructive contribution to the debate on these three issues, but I must also inform you that in at least one of them the Commission's position remains unchanged. Thus it is the Commission's firm opinion that the accreditation of professional customs agents is not a matter for the Customs Code. There is a future for the profession in an open competitive market, through self-regulation and the recognition provided by the status of authorised economic operator.
Though there is no debate on the e-customs proposal tonight, I would like to take this opportunity to thank the rapporteur Mr Heaton-Harris and the Committee on the Internal Market for its full support for an extremely ambitious Commission proposal. It is indeed challenging to propose that all Member States and the Commission commit themselves to developing common electronic systems for customs proposals by an agreed date. Let me stress that the firm support from Parliament is more than welcome in order to convince Member States that, despite budgetary constraints, they need to develop their customs IT system in a Community framework. I am confident that the Council will acknowledge this step and the proposal can soon be adopted.
I very much appreciate the efforts of the European Parliament and particularly those of Mrs Fourtou to come to an agreement in a single reading on the Customs 2013 proposal. This will definitely ensure the continuity of the programme activities as of 1 January 2008. The speedy adoption of Customs 2013 shows that there is a broad agreement across all the institutions on the obvious need to guarantee the effective functioning of the internal market in the customs field. Indeed, the customs environment is undergoing major changes. The Customs 2013 programme will be an essential instrument to ensure efficient cooperation and coordination between all customs administrations. It will facilitate the introduction of new trans-European computerised systems, reinforce networks between customs officials and promote and establish common training modules.
Once the two customs proposals under debate and the e-customs proposal are finally adopted by both Parliament and the Council, they will enable the customs services of the EU to meet the major challenges. They will facilitate international trade, foster simpler control and will more effectively protect the internal market and the health, safety and security of our citizens through more efficient control.
rapporteur. - (FR) Mr President, Commissioner, ladies and gentlemen, 'modernised Customs Code', 'paperless Customs', 'Customs 2013 programme', these three reports that we are discussing in this session demonstrate the growing importance of customs and their role in the European Union's desire for competitiveness and efficiency.
These three reports are closely linked but, in the interests of greater clarity, I shall first present the modernised Customs Code and then move on to the Customs 2013 programme.
The Customs Code - as you said, Mr Kovacs - dates from 1992. It was legitimate to modernise it in order to adapt it to the evolving range of tasks undertaken by Customs and the radical changes that have taken place in international trade. It is a matter of rationalising customs procedures by laying the foundations of customs clearance systems that are accessible and interoperable within the European Union. That is why this proposal is accompanied by a proposal for a decision on electronic customs, for which Mr Heaton-Harris is the rapporteur.
The new Code includes 200 articles and we have concentrated on the principal points, or at least the most controversial points, that is, the customs representative, the authorised economic operator, centralised customs clearance and comitology.
Article 11 is concerned with the customs representative. Until now, national legislation has made it possible to reserve the right of representation to a professional category. In the context of the Single Market and the electronic environment, however, there is no longer any grounds for this monopoly. Furthermore, some businesses are able to have an integrated service that takes care of customs formalities. The right to customs representation, therefore, must be open to all. Nonetheless, in many Member States, using a customs agent is traditional and remains very useful for small businesses. That is why, without wishing to retain a monopoly, the Committee on Internal Market and Consumer Protection adopted an amendment that, among the criteria for the status of customs representative, provides for recognition of the existence of practical standards of competence or professional qualifications in order to satisfy those Member States for whom the abolition of this monopoly is difficult to accept.
We have not yet found the ideal solution and this question will certainly be raised again at second reading because certain delegations within the Council are still expressing reservations and going so far as to demand regulated access to the profession.
The authorised economic operator was introduced into the Customs Code by means of Regulation 648 of 13 April 2005, known as the 'security regulation'. This statute is not yet properly in existence because the provisions for its implementation have just been adopted by the Commission. The Committee on Internal Market and Consumer Protection has introduced a clarification, making a clear distinction between the 'customs simplification' Authorised Economic Operator, and the 'security and safety' Authorised Economic Operator.
Centralised customs clearance is a facilitation that, in principle, has been well received but the Member States are wondering about the collection of customs duties. The Committee on Internal Market and Consumer Protection has adopted a fairly radical position in demanding that electronic customs clearance operations should be free of charge and that customs-offices should be open 24 hours a day. Indeed, in the interests of fair competition between national customs authorities, the rule must apply to all. It is necessary, however, to ensure that there is harmonisation of the checking processes.
Finally, the provisions in the proposal make constant reference to comitology. This procedure is necessary because reference needs to be made to experts to establish the provisions for implementation of the Code. In accordance with the new interinstitutional agreement of July 2006, certain provisions of the Code are subject to the new procedure for comitology with scrutiny. Therefore, having sought the opinion of the European Parliament's legal service, we have adopted, in the Committee on Internal Market and Consumer Protection, amendments that are aimed at adapting the comitology procedure corresponding to the different articles. The Committee on International Trade adopted amendments for the codecision procedure for certain provisions that would normally fall within their competence by virtue of the strengthened cooperation procedure. We considered, however, that its position was contrary to that of the Committee on Internal Market and Consumer Protection and we had to reject those amendments.
Those then, very briefly, are the main points of the report and, as I said just now, it is very closely linked with the report concerning the Customs 2013 programme. Reading the mid-term evaluation of the Customs 2007 programme has demonstrated that this programme is well adapted to the needs of administrations and that it plays a crucial role in helping participating countries to share their experiences. This evaluation recommended strengthening the activities carried out in the field of training and information exchange. The programme has a budget of EUR 322.8 million over a period of six years and its aim is to help the customs administrations of the participating countries to encourage legitimate exchanges, to simplify and speed up customs procedures and to ensure the safety and security of citizens and the financial interests of the Community.
The amendments adopted in the Committee on Internal Market and Consumer Protection are in line with the work of the Council and I wish to thank the Finnish Presidency in particular because, in order to satisfy the European Parliament's legitimate budgetary demands, it has on many occasions negotiated with Member States and defended our position. Therefore, we shall be able, I hope, to conclude this matter at first reading.
The reports concerning customs are eminently technical and complicated. That is why I wish to thank most warmly the various people I have spoken to within the Directorate-General for Taxation and Customs Union who have always responded to my every request and allowed me to tackle these subjects more easily. I thank also my fellow Members and the Chairman of our Committee for their help and support. At a time when trade is speeding up, when organised crime and counterfeiting threaten our security and our market, customs and economic operators need our full support.
draftsman of the opinion of the Committee on International Trade. - (FR) Mr President, Commissioner, ladies and gentlemen, firstly, Commissioner, I wish to congratulate you on the important work that you and your services have accomplished in the interests of modernisation of customs legislation, which is a necessary condition for the good functioning of our internal market. I should like also to warmly congratulate Mrs Fourtou who made some very useful proposals for improvement.
With regard to international trade, I shall make three comments concerning questions of competence between committees, comitology and, lastly, the parliamentary dimension in international trade. I think, Mr President, that there must be an end to rivalry over competence between the Committee on Internal Market and Consumer Protection and the Committee on International Trade or, at the very least, these rivalries must not delay the adoption of European legislation that our internal market so desperately needs. It is not sensible to deny the link between international trade and the issue of Community customs. At a time when Europe is being closely watched, I regret that Rule 47 of our Rules of Procedure has been violated in respect of strengthened cooperation between committees, because the amendments voted for unanimously by the Committee on International Trade have been brushed aside in an irregular manner and will not, alas, be put to the vote in plenary.
I am delighted, however, that our amendments have brought to light an abusive use of comitology procedures by the European Commission. I hope that, in the end, it will be forced to use the new comitology procedure with scrutiny, which came out of the interinstitutional agreement of July 2006. On that subject, it will be important to clarify the use of Article 194(c), and the European Commission will have to assure us that it does not intend to modify the Community Customs Code according to an international trade agreement concluded by it under Article 133 of the Treaty on European Union.
Ladies and gentlemen, at a time when the failure of the Doha agenda harms the rules of international trade, we must protect our producers and our consumers from security and safety problems thanks to border controls. In this context, never has the parliamentary dimension of international trade been so important, particularly in relation to the functioning of Community customs.
on behalf of the PPE-DE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, I should like to start by expressing my sincere thanks to all my fellow Members who have cooperated on this difficult dossier; above all Mrs Fourtou, who has fought her way through this complex set of rules with great success.
The rapporteur for our group, Mr Heaton-Harris, unfortunately cannot be here today, and so, as the coordinator with competence for this dossier, I shall be speaking on his behalf and that of the group today, if I may.
The Community Customs Code is an extremely important project, which will remove persisting hurdles in the European internal market and, particularly with regard to piracy and intellectual property, has global significance. For example, it enables centralised clearance at an enterprise's headquarters, which is important to the Committee on Internal Market and Consumer Protection, in particular. I think that this report on the Modernised Customs Code helps to simplify existing customs procedures and will also help to improve the competitiveness of European enterprises.
I should like to focus on just a few points. From the outset, one critical point was Article 14 on authorised economic operators, about which Mrs Fourtou has spoken. I think that the Committee on Internal Market and Consumer Protection has reached a good compromise on this, one which gives these persons greater freedom in the performance of their activities. The Group of the European People's Party (Christian Democrats) and European Democrats will therefore withdraw its Amendment 57 and support the compromise reached in the Committee on Internal Market.
This compromise makes clear that we want our enterprises to enjoy greater freedom, and we should also communicate to the outside world that the regulations of the Modernised Customs Code have been drawn up for our enterprises and in their favour. The Community Customs Code will not be an obstacle to greater competitiveness.
Finally, I should like to highlight and champion the amendment to Article 125 that was tabled by Mr Heaton-Harris on behalf of our group. This article enables Member States to introduce simplifications beyond the scope of the Customs Code, within the framework of bilateral or multinational agreements. The old Customs Code already included the possibility of closer cooperation, and so this possibility is already being used in practice.
It would be detrimental to our enterprises if we were to now abolish this framework, and I believe that that also accords well with the thoughts of Mr Audy.
on behalf of the PSE Group. - (ES) Mr President, I have the feeling that, with regard to this issue, disputes amongst MEPs, as such, have been kept to a minimum, particularly with the Group of the European People's Party (Christian Democrats) and European Democrats having withdrawn its Amendment 57. I believe that Mrs Fourtou and the Commission's services in the TAXUD Directorate-General have done a wonderful job and have explained an issue that appeared to be complex in a very clear fashion, but we still have a few amendments that the Committee on the Internal Market and Consumer Protection is insisting on presenting.
I believe that the first group of amendments raises no difficulties, since it involves adapting the comitology proposals to the new comitology agreement between Parliament and the other institutions. With regard to the other amendments, there are still certain issues outstanding, such as the issue of representatives at customs. A significant proportion of Members of this House, at least, believe that customs activities require a degree of professional dedication and cannot be replaced with an abstract freedom to carry out customs activities. There are too many considerations of a personnel nature, including security considerations, which make this a legitimate profession that must be maintained and must not be eliminated on the basis of a liberalisation theory that has nothing to do with reality.
The amendments presented by the Committee on the Internal Market and Consumer Protection on the economic operators authorised and also, particularly for consumers and citizens, on free electronic customs processing and the twenty-four hour provision of these services, also seem to me to be positive. I believe that it would be a good thing to simplify customs procedures, which are usually very complex and which hinder the internal market.
I - like the Socialist Group in the European Parliament in general - am therefore in favour of the amendments presented by the Committee on the Internal Market and Consumer Protection. I believe that Mr Audy is absolutely right to raise the issue of comitology, but I believe that, in accordance with the reports that we have received from the legal services, the only possible solution is the one adopted by the Committee on the Internal Market and Consumer Protection and that the problem is not one of confrontation amongst committees but, rather, one of our all having to adjust to this situation, in view of the current reality. I do not therefore believe that there is any kind of problem between the two committees.
In short, Mr President, we are in agreement with Mrs Fourtou's report; I believe that we could reach an agreement very quickly amongst the three institutions in order to approve the two reports, and we hope that this Parliament will approve the amendments from the Committee on Economic and Monetary Affairs without any great difficulty.
on behalf of the ALDE Group. - (SV) Mr President, I should firstly like to offer my sincere thanks to the rapporteur, Mrs Fourtou, for the splendid job she has done. In general, there is no rule without its exceptions, and that is a good thing. Our European Union does not consist only of Member States that should be covered in full by the Community's customs regulations. The EU also consists of territories that, for historical and other reasons, have in different ways been forced to place themselves outside the Community's harmonisation of indirect taxation. Such territories include the Åland Islands, which belong to Finland, the Channel Islands, the Canaries, Agios Oros in Greece and the overseas French departments.
It is important for both the European Union and its territories that trade between them be able to take place as smoothly as possible. Because these territories are very different even from each other in terms of their trade with the European Union, it is important that it be made possible to introduce special exemptions for them. This would benefit the European Union and our efforts to achieve the objectives in terms of the Lisbon Agenda.
Special arrangements for these areas would not disrupt trade within the Community, and we should, of course, all benefit from the smooth flow of trade and from the fact that unnecessary bureaucratic obstacles had not been erected. I am therefore pleased that, in its report, the committee has taken note of this need and adopted a pragmatic approach. My hope now is that the Council and the Commission too will meet Parliament half way on these points. Bilateral arrangements too must be possible in certain cases. It is important for the EU to respond to the population's special needs and not to get hung up on standard solutions that are appropriate for many but not for everyone. I am pleased that the reform of the Customs Code can also help strengthen people's confidence in the EU, which has, of course, seriously wavered recently.
on behalf of the UEN Group. - (PL) Mr President, the European Parliament and Council Regulation laying down the Community Customs Code is a document amounting to a thorough modernisation of the Customs Code in force since 1992. This modernisation is required in view of the radical changes that have taken place in the area of international trade. Accordingly, the regulation aims to simplify customs legislation and procedure. It is designed to benefit commercial entities and customs administrations, to reduce the cost of customs formalities and to respond to commercial challenges involving safety and protection, detecting counterfeiting and money laundering and also protecting health and the environment.
The new Community Customs Code goes beyond simplifying certain procedures. Fundamental changes in Customs legislation have been undertaken in a number of areas. This document is inextricably linked to the report on computerisation of Customs procedures. The decision taken by Parliament and the Council concerning an electronic environment for customs authorities and traders provides for the creation and application of safe, interoperable and accessible electronic customs systems which should simplify and improve flow along the supply chain and also customs procedures.
The third proposal establishing an action programme for duties in the Community 'Customs-2013' intensifies cooperation between customs administrations and their officials. Trans-European information networks are provided for, to facilitate the completion of customs formalities in the internal market and allowing products to be taxed according to national and Community tax legislation within the market. This programme plays a key role in the harmonious operation of the internal market and the management of the Union's external borders. It also contributes to attaining the Commission's objectives for the years 2005-2009 and the objectives of the Lisbon Strategy.
(FR) Mr President, a codification is a moment of intelligence: one moves away from law to which one is subjected to law that has been thought out. I am therefore very pleased about the reports on customs codification by our fellow Members and friends, Mrs Fourtou and Mr Audy, particularly because, since 1919 in the case of Germany, 1934-35 for France, 1938 for Mexico, and so on, we had lost our codifying ambition. Here, of course - let us not be naïve - we are codifying the customs rules simply because of pressure from the United States after 11 September, who want customs that are no longer to do with budgets but with security: hence the addition of control by authorised economic operator, by customs representatives, and so on.
Beyond this little codification, however, we shall have to think of a customs codification that is legally equal to the challenges of globalisation. Since maritime law was codified at Montego Bay in the 1970s, and since International Trade Law was codified at Marrakesh in the 1990s, the 21st century will have to devise a customs codification at the only level appropriate to international trade, that is, at global level.
The place for working towards this model of a global code exists: it is the World Customs Organisation in Brussels, in partnership with the World Trade Organisation in Geneva. The sources of inspiration for this model code exist too: it is the Tokyo Convention and the Brussels Convention on customs value and rules of origin. There remains the purpose of this model for a customs code, that is, a revolution in customs technology, so that we can move out of the current archaic system and have customs duties that can be adjusted, reimbursed, subsidised and negotiated.
Adjusted according to the production cost differential between one country and another; reimbursed, in the form of a customs credit offered by the importing country to the exporting country; subsidised, in favour of exporting countries of the South, who would receive a customs credit supplement; negotiated, finally, in the stock exchange like the protectionist pollution quotas. In this way we shall at last achieve a reconciliation between international free trade, which is necessary and national social protection, which is equally necessary. This is the marriage of David Ricardo, the free trader, and Friedrich List, the protectionist.
(SK) To begin with, I would like to thank the rapporteurs, Mrs Fourtou and Mr Heaton-Harris, for their work in drafting these technically demanding reports.
From the very beginning, the Customs Union has been considered a cornerstone of the European Community. The Customs Code is a practical instrument that ensures smooth trans-border trade, and it should therefore take into consideration the new challenges of a globalising economy. The creation and subsequent implementation of a modernised Customs Code is a logical and essential prerequisite for the effective development of the European market.
The proposal reflects efforts to create a customs and trade environment based on improved effectiveness of customs clearance procedures through information exchange, elimination of the administrative burden, and facilitation of trade at European and international levels. In this age of technology, an electronic system offers new opportunities for the quicker and more effective implementation of commonly recognised standards. The proposal offers a unique opportunity to overcome existing discrepancies between the customs systems of Member States, as it will ensure enhanced interoperability of national systems, which we have so far failed to encourage adequately.
At present, security-related issues are becoming a priority, and the proposal therefore also focuses on this area. It includes specific measures to secure external borders, as well as data protection. Ladies and gentlemen, I believe that these proposals will be accepted during the vote. If they are not, we would paradoxically be blocking the free trade that we are actually striving to facilitate.
(PT) Mr President, to whom I extend my warmest greetings, Commissioner, ladies and gentlemen, I naturally welcome this initiative and commend the rapporteurs on the quality of their work. This initiative is of the highest importance, given that the code currently in force dates back to 1992. It must be modernised to reflect the changes that have since taken place and must address those changes.
There are two aspects that strike me as crucial. Firstly, this new code will help boost international trade because simplifying the processes may lead to an increase in the competitiveness of European businesses, and thus to stronger economic growth. To this end, opening up to new technologies - as well as placing greater value on those technologies and even enforcing their use - represents a highly significant step that should help strengthen the competitiveness of the European economy.
That being said, there is a second point that must be highlighted, which relates to the nature of the current functions of customs. Security needs to be increased at various levels to protect public health, to ensure food safety and to combat crimes such as money laundering, counterfeiting and fraud more effectively. In other words, consumers must be better protected.
I should like to conclude by saying that this proposal is a positive step towards safeguarding more effectively the interests of Europeans both as manufacturers and as consumers. As such, we naturally endorse the proposal.
Mr President, I wish to thank the rapporteur for her work on this issue. I wish, however, to talk about one specific issue regarding customs policies. The single biggest problem currently facing the EU in relation to its customs policies is the unwillingness of the Turkish Government to implement the Ankara Protocol. Turkey promised the European Union 18 months ago that it would do so and that, accordingly, Turkish ports and airports would be open to Cypriot ships and air traffic. Turkey has failed to honour this political commitment, which is a central element of the Turkish accession negotiations to join the European Union.
Last week, Turkey offered to open one port to Cypriot traffic. This offer was not even given in writing to the Finnish Presidency, and, even so, it falls well short of the commitment given by the Turkish Government that it would implement the Protocol. It is now very likely that up to eight chapters of Turkey's accession negotiations with the European Union will be suspended some time this week, which is the recommendation of the European Commission.
On a broader level, Turkey faces the real possibility that EU accession talks may be fully suspended in time if it does not implement the Ankara Protocol and open up Turkish ports and airports to Cypriot traffic.
(EL) Mr President, I consider the speech of the previous speaker quite useful and definitely well timed and I would like to endorse everything he said. However, I will not just stop at what he said; I would like to refer to the main subject of today's discussion by saying that technology, the Lisbon Strategy and the logic behind the common market force us to modernise the Customs Code.
The delicate position of the customs representatives and their particular professional nature necessitates the specification of certain criteria for the proper performance of their activities, without these criteria having a negative effect on the internal market or the free transportation of services. This is the equation we have to solve. Therefore, we have amended Article 11 of the new Customs Code, so that there is no numerical limitation in this particular profession, the recognition of customs representatives throughout the European Union Member States is established and, of course, there is free competition in the sector, in general.
On the other hand, several of my colleagues, including me, have insisted that the criterion of practical standards or professional qualifications for individuals who wish to become customs representatives must be precisely specified. This is because the usefulness of the profession will be acknowledged as well as the considerable services they offer to companies as well as to the customs authorities, and primarily it will ensure the safety and protection of the public's interests.
Therefore, I believe that with the proposal submitted today by the European Parliament we achieve a proper balance; in that context I would like to thank Mrs Fourtou for her efforts to arrive at this useful compromise within the Committee on Internal Market and Consumer Protection.
(EL) Mr President, ladies and gentlemen, it is clear that if we wish to create a common market according to the provisions of the Lisbon Strategy and become a considerable competitive power on a global scale, we have no other choice but to effectively meet these trade challenges and adapt to the rapid technological developments. To this purpose, not only do we have to eliminate bureaucratic customs procedures but also amend the laws that govern them, in depth.
Even though our goal is to simplify commercial transactions between Member States while at the same time safeguarding security and protection of European citizens, such a goal would not be feasible without the presence of customs representatives, namely specialised professionals with certified knowledge. Therefore, I consider it necessary to issue accreditation to the right individuals using the most commonly accepted criteria.
I consider that customs brokers provide the necessary guarantee of knowledge and experience for the execution of customs operations and therefore they must be considered accredited customs representatives. Let us not forget that they exist as a profession in the vast majority of Member States and they serve an important role to the benefit of all financial agents and especially for small- to medium-sized enterprises whose activities are of vital importance to European growth.
To conclude, I should like to stress that modernising the Customs Code cannot in any way be identified as deregulation of the labour market of serious professionals who historically have proven their effectiveness.
(PL) Mr President, the European Union's customs system should serve two main purposes. Firstly, it should protect the Community's economic and financial interests and secondly, it should facilitate legal trade exchanges and the acceleration and simplification of customs formalities.
Unfortunately, despite the existence of the Customs 2007 Programme and the allocation of almost EUR 150 million, these aims have not been fully achieved. One only has to consider the negative impact on the Community market of large-scale smuggling of alcohol and tobacco products, and recently also of liquid fuels. Not only does the scale of this organised smuggling destabilise the internal market, but the Union's budget also suffers as it is deprived of the hundreds of millions of euro it should obtain from customs duties.
This state of affairs also has an impact on the trade in foodstuffs. Products often appear for sale on this market at prices significantly lower than the cost of production, which indicates that the customs system has been evaded. This happened recently on the poultry market in Poland, and over the last two years there have also been problems with frozen strawberries from China.
The second purpose of the customs system, namely facilitating trade exchanges, is not being fulfilled. This is particularly obvious along the European Union's eastern border with Russia, Belarus and Ukraine. Tiresome procedures, corruption and queues of vehicles stretching back for miles all contribute to making it unattractive to export goods from the European Union.
I very much hope that the EUR 323 million allocated for the implementation of the Customs 2013 programme will allow significant improvements to be made.
Member of the Commission. Mr President, I wish to begin by thanking the honourable Members for their valuable contributions to the debate and for the positive attitude towards the Commission's proposals.
The Commission has given appropriate consideration to Parliament's 58 amendments to the Modernised Customs Code and has found the majority - as many as 32 - acceptable, 9 acceptable in principle or in part and only 17 unacceptable.
I would point out that those amendments which the Commission finds unacceptable are related to the key issues that I highlighted earlier and that are commonly debated by both Parliament and the Council.
I must reiterate that as regards customs representation - Amendments 14, 19 and 57 - the Commission maintains that the accreditation of professional customs agents falls outside the scope of the Customs Code. The Commission fully recognises the role played by customs agents in the world of trade. These agents, like any other economic operator, should have the right to exercise their profession in another Member State, and professional competence in one Member State should be recognised in another. This is a basic feature of the single market and essential in an electronic environment.
The Commission is actively working with the professional associations, like CLECAT and CONFIAD, listening to their concerns and trying to find a satisfactory solution. The proposed change offers substantial benefits to business in general, such as increased competition between customs service providers, and opens new and wider business opportunities for customs representatives beyond national borders.
On comitology, I believe that our legal services have come to conclusions that are not too dissimilar. There are indeed a few articles where the Commission considers that the regulatory procedure, its scrutiny, should not apply, but in most cases our institutions' respective analyses are converging.
I should like to clarify why the Commission cannot support certain amendments. The first I should mention is Amendment 21, which suggests that in Article 22(1), the words 'administrative and criminal' be deleted. All Member States impose criminal penalties in customs matters and apply, even if they are not always described as administrative penalties, measures of an administrative nature intended to penalise non-compliance with the customs rules. There is, for example, the withdrawal or suspension of authorisations in case of serious misuse. Such administrative measures play an essential role in the uniform and proportionate application of customs legislation. It is therefore necessary that Article 22(1), continues to refer explicitly to both administrative and criminal treatment of infringements.
The Commission cannot agree with Amendments 23 and 25 relating to customs fees. The Commission's intentions are simply to limit, as far as possible, the charging of customs fees; in particular, such fees should not be charged for the drawing-up of electronic declarations. On the other hand, we find it inappropriate to prevent the collection of fees where attendance of customs staff is requested beyond the normal office hours. We hold the view that customs fees are only legitimate where customs render a service that goes beyond their normal mission.
I should also mention Amendments 30, 40 and 41, which aim at granting benefits to railway companies. The Commission cannot accept them, because they are going against our efforts to build up a level playing field for all transport operators, be they road, inland waterways or air transporters. In fact, the original proposals are likely to have been misunderstood and I am confident that once further explained their rationale and fairness will become obvious.
In conclusion, I can assure you that these issues can and will be urgently and seriously addressed. The Commission is confident that, given the spirit of openness and cooperation that has marked the consultations to date both in Parliament and in the Council, practical and appropriate solutions will be found so that the Modernised Customs Code can enter into force as planned in 2009.
With regard to the customs 2013 programme proposal, I confirm that the Commission fully supports all the amendments proposed by Parliament. I hope that the report by Mrs Fourtou will be adopted tomorrow by a large majority.
Let me finish by repeating that the strong support by the European Parliament for the e-customs proposal will certainly be acknowledged by the Council and speed up the adoption of the proposal.
The debate is closed.
The vote will take place tomorrow at 11.30 a.m.